Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a continuation (CON) of application PCT/CN2019/072966.   
Pending claims 1-21 are allowed.
Following are the examiner's reasons for allowance: 
The prior art R2-165211, R2- 1709058, R2-1709222, collectively 3GPP in view of Li (US-2020/0275515 A1) was demonstrated to have taught and/or suggested the steps of independent claims 1, 8 and 15. (See previous office action mailed 03/22/2022)
Applicants have amended the independent claims to specify that a terminal side apparatus, (for example a user equipment - UE), (1) sends a request to a network device for the UE to enter an RRC inactive state,  (2) after registering an RRC connected state with the network device the UE then (3) receives, based on the request, an RRC connection release message that indicates that the UE should enter the RRC inactive state. (4) Based on this indication, the UE switches from the RRC connected state to the RRC inactive state.  The prior art doesn’t teach each and every step of the independent claim.  The claims are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643